Citation Nr: 1713364	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  14-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 25, 2011, for the addition of the Veteran's spouse as a dependent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in November 2016.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's initial May 2002 claim included a copy of the marriage certificate to his current spouse and shows that he reported her as a dependent and having three prior marriages; complete information regarding his prior marriages was not provided.  

2.  In December 2002, the RO sent the Veteran a letter informing him that his disability award included his child as a dependent and that the information provided regarding his dependents was not complete; copies of divorce decrees or death certificates showing that his past marriages were ended was requested.

4.  No information regarding the Veteran's prior marriages was received within one year of the December 2002 notice letter.  

5.  On February 25, 2011, the Veteran submitted a VA Form 21-0538, "Status of Dependents Questionnaire" claiming his wife and child as dependents; a VA Form 21-686c "Declaration of Status of Dependents" received in April 2011, as well as a report of contact with the Veteran, provided information regarding his prior marriages ending.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 25, 2011, for the addition of the Veteran's spouse as a dependent have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.109, 3.158, 3.204, 3.401(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA).  However, these provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable and need not be addressed.

Any veteran who is entitled to compensation for service-connected disabilities is entitled to additional compensation for dependents, including a spouse and children, provided that the disability is rated not less than 30 percent disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

Awards of additional compensation for dependents shall be effective the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating; or (4) date of commencement of veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  The provisions of this regulation are applicable to original applications and applications for increase based on dependents.  38 C.F.R. § 3.109(a)(2).

When evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158.

The Veteran filed his initial claim seeking service connection in May 2002.  He listed his current wife as well as his child as dependents.  The Veteran reported having been married three times before.  He reported the date and location of his current marriage as well as the date and location of one of his prior marriages.  He reported that his prior marriage ended in 1992 as well as the city in which it ended.  No other details were provided.  The Veteran's claim included a copy of the marriage certificate confirming his marriage to his current spouse.  

In a December 2002 letter, the Veteran was notified that he was being paid as a veteran with one dependent; his child was identified as the dependent.  The letter also informed him that the information provided about his dependents and his divorce was incomplete.  The letter requested that the Veteran submit copies of divorce or death certificates showing that all past marriages were legally ended.  The letter informed the Veteran that he could be paid from the date his claim was received, if the information or evidence requested was received within one year from the date of that letter.  The letter also notified the Veteran that if the evidence was not received within one year from the date of that letter, he could only be paid from the date the evidence was received.  There is no indication that the Veteran submitted the evidence requested by the RO within one year of that letter.  

On February 25, 2011, the RO received a VA Form 21-0538 listing his current spouse and child as dependents.  

A VA Form 21-686c was received in April 2011.  This included the dates and locations of his current marriage and two prior marriages.  It also included the location and date of one of his divorces, and location and year of the divorce of his other prior marriage.  A report of contact with the Veteran, also in April 2011, shows that he reported the missing month of his prior divorce.  

In the April 2011 decision on appeal, an effective date of February 25, 2011, was assigned for the addition of the Veteran's wife as a dependent to his award.

In his May 2014 substantive appeal, the Veteran asserted that the December 2002 letter that his spouse could not be added to his award because of inadequate marital information was "bogus."  He reported that it is easy for people to "doctor" records.  

Based on a review of the evidence, the Board concludes that an effective date earlier than February 25, 2011, for the addition of the Veteran's spouse as a dependent is not warranted.  

As discussed above, in December 2002, the RO specifically requested documentation to support the Veteran's claim for his wife as a dependent.  There is no evidence indicating that this letter was returned as undeliverable.  However, the Veteran did not submit the requested documentation within the specified time period.  The Board acknowledges the Veteran's assertion that such letter being provided to him was "bogus."  With regards to that letter, the presumption of regularity is applicable in this case.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'"  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996).  

The Veteran has not submitted evidence to rebut the presumption of regularity in favor of the VA.  He has made unsupported statements of the 2002 letter being "bogus."  However, in the absence of corroborating evidence, the Veteran's unsupported lay statements do not rise to the level of clear evidence to rebut the presumption of regularity.  Consequently, the Board presumes that the December 2002 letter was sent to the Veteran.  As the presumption of regularity has not been rebutted, and as there is no indication that the December 2002 letter was returned, the Board concludes that the Veteran received the December 2002 letter regarding additional information being needed to add his wife as a dependent.  

There is no indication that the Veteran submitted the requested information regarding his prior marriages within one year of the December 2002 letter.  As discussed above, if the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  The evidence does not show, nor does the Veteran contend, that he submitted information regarding the dissolution of his prior marriages until his February 25, 2011, claim.  In this case, as the requested information to add the Veteran's spouse as a dependent to his award was not received until 2011, then an effective date earlier than the February 25, 2011, claim cannot be granted.  Consequently, the Veteran's claim must be denied as a matter of law.

While the Board sympathizes with the Veteran's claim and recognizes his marriage dating back to 1994, the law and regulations concerning additional compensation for dependents and the effective dates are very specific.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to an effective date earlier than February 25, 2011, for the addition of the Veteran's spouse as a dependent is denied.





____________________________________________
E.I. Velez
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


